Citation Nr: 1449706	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral foot disability


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to December 1981.  The Veteran also served in the United States Army Reserves from September 1981 to June 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDINGS OF FACT

The Veteran's bilateral foot disability, pes planus, preexisted service, and resolving all reasonable doubt in the Veteran's favor, pes planus was aggravated by service.


CONCLUSION OF LAW


The criteria for service connection for aggravation of the Veteran's pre-existing bilateral foot disability, pes planus, are met.  38 U.S.C.A. § § 1110, 1111, 1153, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.
As the issue of service connection for a bilateral foot disorder is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The government bears the burden of establishing by clear and unmistakable evidence both that a condition was extant prior to the Veteran's entry into active duty in August 1981 and that it was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004).  On the other hand, if a condition is noted upon entry, the Veteran cannot claim direct service connection, but the Veteran may claim service connection by aggravation and the burden falls on the Veteran to establish aggravation.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1080, 1096 (Fed. Cir. 2004).

Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under § 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's entrance examination in August 1981 noted the Veteran had mild flat feet and was qualified for enlistment.  X-rays in September 1981 noted that the findings were compatible with moderate pes planus.

The Veteran testified that in service he suffered serious foot problems and was prescribed a drug, Zomax that he contends also caused nerve damage.  He also stated that running in boots on hard surfaces and marching 35 miles made his feet worse.  The Veteran stated that before service, he did not have any problems with his feet including participation in athletics such as tennis.

Private records have been received from Yale New Haven Hospital.  There is only one record relating to his feet.  In July 2012, a private podiatrist, Dr. Feldman, evaluated the Veteran's feet and noted that the neurological examination of his feet were normal.  He also had normal muscle strength and range of motion for the MTP, subtalar, and ankle joints.  There were flex arches with "rerfoot" [sic] varus in both feet and the Veteran experienced mild pain to palpitation of both arches.  Dr. Feldman recommended orthotics.  

In an August 2012 VA examination, the examiner observed that flat feet were noted upon entrance and worsened before separation due to such activities as forced marching and repetitive impact exercising.  The Veteran told the examiner he was unaccustomed to such activities before service.  He also reported being prescribed Zomax and that he currently has nerve damage to the right foot that was diagnosed at a private EMG/NCS test.  Although the test revealed nerve damage, the Veteran was told that the etiology of the nerve damage was unknown.  The Veteran also has diabetes.  The examiner noted the evidence of nerve damage was based upon only the Veteran's report and in any event, nerve damage was not likely to have been caused by or the result of the flat foot/pes planus disability.  

The examiner concluded that the flat foot condition existed prior to and after service.  Noting the Veteran's report of increase symptoms as well as X-ray evidence changes, the impact physical activity caused an increase in symptomatology in excess of the norms of an average non-military person.  It did not aggravate the condition beyond what would normally be the progression of the disability with any other person performing the same or like work or physical activity.  Stated another way, the examiner concluded the progression of the Veteran's flat feet condition did not likely worsen beyond that expected of a similar person working in a physically demanding job requiring prolonged walking, standing, or other impact activity.  He thus concluded that the Veteran's flat foot condition was not likely aggravated beyond the natural progression to as a result of his military service.  

Initially, the Board finds that the existence of pes planus prior to service is established and was noted on the service entrance examination and therefore the presumption of soundness does not apply.  The Veteran cannot claim direct service connection, but the Veteran may claim service connection by aggravation.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.306; See Wagner v. Principi, 370 F.3d 1080, 1096 (Fed. Cir. 2004).

The Board also notes that the Veteran asserts that his disability includes nerve damage.  The Veteran has reported nerve damage but the service treatment records do not disclose treatment or a diagnosis of nerve damage.  The medical evidence of record, as demonstrated by Dr. Feldman's examination in July 2012, does not demonstrate any nerve diagnosis, damage, or symptoms.  Therefore, there is no basis for the Board to conclude the Veteran has a nerve disability, nor has he had one at any point during the claims period.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Based on the medical evidence, the Board has determined that the Veteran's bilateral foot disability, pes planus (flat feet), does not include nerve damage as there is no competent medical evidence that the Veteran has separate, distinct nerve symptoms or nerve damage residuals.  

There is no dispute the Veteran currently has pes planus.  That was the diagnosis reached by the VA examiner in July 2012.  As such, Shedden element (1) has been demonstrated.  Furthermore, pes planus was noted upon entrance.  Therefore, Shedden element (2) has been satisfied.

Finally, the Board finds that Shedden element (3) is satisfied.  The Veteran testified that before service he had no problems with his feet, including participating in athletics.  The long forced marches and repetitive impact activities in service, however, brought on pain and his condition worsened to the extent that at the very least the Veteran must now use orthotics.  Further, the VA examiner agreed that the Veteran's active service worsened his flat foot condition.  The Board recognizes that the expert also stated that the Veteran's condition was not aggravated any worse than the progression experienced by a civilian in a physically demanding job.  The standard, however, is not whether a pre-existing condition worsened in service beyond the progression experienced by any other person in any civilian capacity.  Instead, the question is whether the Veteran's pes planus disability was aggravated or worsened beyond the natural progression of the disease that would have occurred absent military service.  Stated another way, the evidence of record demonstrates that but for the Veteran's active service, the Veteran's condition would not worsened to the current level of severity.  

In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current bilateral pes planus disability is related to military service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted as to the issue of service connection for a bilateral pes planus disability.


ORDER

Entitlement to service connection for bilateral pes planus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


